—Judgment, Supreme Court, New York County (Eugene Nardelli, J.), entered December 22, 1988, upon a jury verdict, unanimously modified, on the law, to vacate the award of damages to plaintiff Thomas Murtagh for past and future loss of enjoyment of life in the amount of $270,000, and as so modified, otherwise affirmed, without costs.
In light of the severity of plaintiffs injuries, his persistent disability and economic loss, the jury’s verdict was not so excessive as to shock the conscience of the court (Ostrowski v Apex Mar. Corp., 123 AD2d 257; Reinhart v Long Is. Light. Co., 100 AD2d 755). However, as plaintiff concedes, the verdict must be reduced, since the jury awarded damages for loss of enjoyment of life, past and future, which were duplicative of damages awarded for conscious pain and suffering (McDougald v Garber, 73 NY2d 246; Grandinetti v Rose, 155 AD2d 378). We have considered the parties’ remaining contentions and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Ellerin and Smith, JJ.